Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 17/380,523 filed on 7/20/2021.  
	Claims 1-20 are pending for consideration.

2.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.		Claims 1-20 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-23 of US Patent 9,507,670. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/380,523
9,507,670
1. (Currently Amended) A system for selective processing of file system objects for an image level backup, comprising: 

a backup engine including: a receiving module configured to receive backup parameters for the image level backup, wherein the backup parameters include a selection of a machine to backup and a selection of a first file system object to include in and a second file system object to exclude from the image level backup; 

a connection module configured to connect to production storage corresponding to the selected machine, wherein the connection module is further configured to obtain data from a source disk corresponding to the selected at least one file system object, and wherein the source disk is in the production storage; 

a file allocation table (FAT) processing module configured to: fetch FAT a selected set of data blocks from the source disk, wherein the selected set of data blocks correspond to the first file system object; 

prevent fetching a set of data blocks corresponding to the second file system object; and 

create a backup FAT from the selected set of data blocks; and 

a block processing module configured to: read the determined selected set of data blocks; and 

save the backup FAT to a reconstructed disk image; and 

store a compressed version of the reconstructed disk image as the image level backup.
1.  A system for selective processing of file system objects for an image level backup, comprising: 

a backup engine including: a receiving module 
configured to receive backup parameters for the image level backup, wherein the backup parameters include a selection of a machine to backup, and a selection 
of at least one file system object to include in the image level backup, wherein the selection of the at least one file system object is a directory name, 

a file name or a file mask;  

a connection module configured to attach to 
a source disk corresponding to the selected at least one file system object;  

a file allocation table (FAT) processing module configured to: fetch a FAT for the source disk;  search the fetched FAT to determine a selected set of data 
blocks of the source disk such that the fetched FAT indicates that the selected set of data blocks correspond to the selected at least one file system object;  and 

before completing the image level backup, create a backup FAT from the fetched FAT, wherein the backup FAT is different from the fetched FAT such that the backup FAT comprises only records corresponding to the selected at least one file system object;  and 

a block processing module configured to: read the 
determined selected set of data blocks from the source disk, wherein the source disk includes at least one file system object not selected to include in the image level backup;  and save the backup FAT and 

the determined selected set of data blocks to a reconstructed disk image.




5.		Claims 1-20 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-20 of US Patent 11,068,349. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/380,523
11,068,349
1. (Currently Amended) A system for selective processing of file system objects for an image level backup, comprising: 

a backup engine including: a receiving module configured to receive backup parameters for the image level backup, wherein the backup parameters include a selection of a machine to backup and a selection of a first file system object to include in and a second file system object to exclude from the image level backup; 

a connection module configured to connect to production storage corresponding to the selected machine, wherein the connection module is further configured to obtain data from a source disk corresponding to the selected at least one file system object, and wherein the source disk is in the production storage; 

a file allocation table (FAT) processing module configured to: fetch FAT a selected set of data blocks from the source disk, wherein the selected set of data blocks correspond to the first file system object; 

prevent fetching a set of data blocks corresponding to the second file system object; and 

create a backup FAT from the selected set of data blocks; and 

a block processing module configured to: read the determined selected set of data blocks; and 

save the backup FAT to a reconstructed disk image; and 

store a compressed version of the reconstructed disk image as the image level backup.
1. A system for selective processing of file system objects for an image level backup, comprising: 

a backup engine including: a receiving module configured to receive backup parameters for the image level backup, wherein the backup parameters include a selection of a machine to backup, and a selection of at least one file system object to include in the image level backup; 

a connection module configured to connect to production storage corresponding to the selected machine, wherein the connection module is further configured to obtain data from a source disk corresponding to the selected at least one file system object, and wherein the source disk is in the production storage; 

a file allocation table (FAT) processing module configured to: fetch FAT blocks from the source disk; search the fetched FAT blocks to determine a selected set of data blocks of the source disk, wherein the selected set of data blocks corresponds to the selected at least one file system object; and 

create a backup FAT from the fetched FAT blocks, wherein the backup FAT comprises only records corresponding to the selected at least one file system object; and 

a block processing module configured to: read the determined selected set of data blocks; 

for each block in the determined selected set of data blocks: look up block content corresponding to each block; determine whether the block content is part of the selected at least one file system object; based on determining whether the block content for each block is not part of the selected at least one file system object:  

save a zeroed block in a reconstructed disk image that corresponds to each block that is not part of the selected at least one file system object, wherein saving the zeroed block includes preventing fetching the block contents from the source disk;  

write the zeroed block to the backup FAT corresponding to each zeroed block in the reconstructed disk image; and  

compress the backup FAT.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1, 3-4, 7-10, 12-13, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Stringham (US 8,200,637), and in view of Rosikiewicz et al. (US Patent Application Publication 2010/0262585, hereinafter Rosikiewicz).
	As to claim 1, Stringham discloses A system for selective processing of file system objects for an image level backup [A system and method for creating a backup image from a volume including a plurality of files are described.  Information specifying a subset of the files, but not all of the files, to backup may be received … The method may comprise identifying a subset of, but not all of, the plurality of blocks to copy into the backup image.  The subset of blocks may include each data block for each file of the subset of files, and may also include blocks of one or more file system metadata structures needed for accessing the subset of files … (abstract)], comprising: 
a backup engine [backup and restore software, figure 1, 205; … The backup and restore software 205 may backup data blocks for the specified files to a block-based sparse backup image without backing up data blocks for other files of the volume 230 (c4 L17-27)] including: a receiving module configured to receive backup parameters for the image level backup, wherein the backup parameters include a selection of a machine to backup [figure 2, steps 301, 303 and 305] and a selection of a first file system object to include in [as shown in figure 4; … For example, the backup and restore software 205 may execute to create a block-based sparse backup image, mount a block-based sparse backup image, and/or restore a block-based sparse backup image to a target volume according to the methods described herein.  The file filter driver 902 may execute to filter requests to access a block-based sparse backup image that has been mounted for access, as described in detail below (c3 L26-33); … The backup and restore software 205 may backup data blocks for the specified files to a block-based sparse backup image without backing up data blocks for other files of the volume 230 (c4 L17-27)] and a second file system object to exclude from the image level backup [A system and method for creating a backup image from a volume including a plurality of files are described.  Information specifying a subset of the files, but not all of the files, to backup may be received … The method may comprise identifying a subset of, but not all of, the plurality of blocks to copy into the backup image.  The subset of blocks may include each data block for each file of the subset of files, and may also include blocks of one or more file system metadata structures needed for accessing the subset of files … (abstract); … The backup and restore software 205 may backup data blocks for the specified files to a block-based sparse backup image without backing up data blocks for other files of the volume 230 (c4 L17-27)]; 
a connection module configured to connect to production storage corresponding to the selected machine, wherein the connection module is further configured to obtain data from a source disk corresponding to the selected at least one file system object, and wherein the source disk is in the production storage [as shown in figure 3, where the volume 230 is the source, and where data blocks corresponding to file 55A and file 55D are backed up in the block-based sparse backup image 240]; 
a file allocation table (FAT) processing module configured to: fetch FAT a selected set of data blocks from the source disk, wherein the selected set of data blocks correspond to the first file system object [figure 2, step 303, “wherein the subset includes the data blocks for the subset of files and the blocks for file system metadata structures needed for accessing the subset of files;” As used herein, the term "volume" refers to data representing a set of files managed by file system software.  The files may be organized in a hierarchy of directories or folders.  In various embodiments the volume may be structured or implemented in accordance with any of various kinds of files systems.  Examples of file systems include File Allocation Table (FAT) file systems (e.g., FAT32, FAT16, etc.); NTFS file systems; EXT2 or EXT3 file systems; Hierarchical File System (HFS) file systems; etc. (c4 L53-61); The volume metadata may include a plurality of metadata structures … Examples of other metadata structures used by some file systems include a master file table (MFT), boot sector, file allocation tables, etc. (c5 L17-29); The subset of blocks identified for backup may also include blocks of one or more file system metadata structures other than directory structures, e.g., such as the boot sector, file allocation tables, master file table (MFT), etc. (c6 L19-22)]; 
prevent fetching a set of data blocks corresponding to the second file system object [A system and method for creating a backup image from a volume including a plurality of files are described.  Information specifying a subset of the files, but not all of the files, to backup may be received … The method may comprise identifying a subset of, but not all of, the plurality of blocks to copy into the backup image.  The subset of blocks may include each data block for each file of the subset of files, and may also include blocks of one or more file system metadata structures needed for accessing the subset of files … (abstract); … The backup and restore software 205 may backup data blocks for the specified files to a block-based sparse backup image without backing up data blocks for other files of the volume 230 (c4 L17-27)]; and 
create a backup FAT from the selected set of data blocks [figure 2, step 303, “wherein the subset includes the data blocks for the subset of files and the blocks for file system metadata structures needed for accessing the subset of files;” The subset of blocks identified for backup may also include blocks of one or more file system metadata structures other than directory structures, e.g., such as the boot sector, file allocation tables, master file table (MFT), etc. (c6 L19-22)]; and 
a block processing module configured to: read the determined selected set of data blocks [figure 2, steps 301, 303, and 305; … For example, the backup and restore software 205 may execute to create a block-based sparse backup image, mount a block-based sparse backup image, and/or restore a block-based sparse backup image to a target volume according to the methods described herein.  The file filter driver 902 may execute to filter requests to access a block-based sparse backup image that has been mounted for access, as described in detail below (c3 L26-33)]; and 
save the backup FAT to a reconstructed disk image [as shown in figures 2 and 3]; and store a compressed version of the reconstructed disk image as the image level backup [this limitation is taught by Rosikiewicz -- Disclosed is a method and system for selectively restoring file-level data from a disk image backup. In embodiments, a virtual machine backup may be performed by dividing a virtual machine virtual disk file into a plurality of discrete fixed-sized data blocks sharing a common index file that is stored on a backup medium, such as a hard drive, to form a backup set. The index file is referenced to determine which fixed-sized block contains volume information, such as a partition table, of the backed-up virtual machine file. The individual blocks are processed as a virtual filesystem which is presented to an access module, which traverses the filesystem and provide access to individual files in the image backup to a client process, the restore files may be delivered to the client in a container file, which may be compressed to increase transfer speed. The container file may include executable instructions for automatically restoring the files to a desired location (abstract); The method in accordance with claim 4, further comprising the step of performing data compression of at least one selected logical data unit (claim 6)].
	Regarding claim 1, Stringham does not teach compressing the disk image.
	However, compressing data is well known and commonly used in the art to reduce the size of the data to save storage space and data transferring time.
	For example, Rosikiewicz specifically teaches compressing data [Disclosed is a method and system for selectively restoring file-level data from a disk image backup. In embodiments, a virtual machine backup may be performed by dividing a virtual machine virtual disk file into a plurality of discrete fixed-sized data blocks sharing a common index file that is stored on a backup medium, such as a hard drive, to form a backup set. The index file is referenced to determine which fixed-sized block contains volume information, such as a partition table, of the backed-up virtual machine file. The individual blocks are processed as a virtual filesystem which is presented to an access module, which traverses the filesystem and provide access to individual files in the image backup to a client process, the restore files may be delivered to the client in a container file, which may be compressed to increase transfer speed. The container file may include executable instructions for automatically restoring the files to a desired location (abstract); The method in accordance with claim 4, further comprising the step of performing data compression of at least one selected logical data unit (claim 6)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to compress data, as demonstrated by Rosikiewicz, and to incorporate it to the existing scheme disclosed by Stringham, in order to reduce the size of the data to save storage space and data transferring time.
	As to claim 3, Stringham on view of Rosikiewicz teaches The system of claim 1, wherein the backup engine is further configured to: replicate the reconstructed disk image to a replica virtual machine, wherein the reconstructed disk image is configured to perform a restoration of the replica virtual machine [Stringham -- … The method may comprise identifying a subset of, but not all of, the plurality of blocks to copy into the backup image. The subset of blocks may include each data block for each file of the subset of files, and may also include blocks of one or more file system metadata structures needed for accessing the subset of files. The method may further comprise copying each block of the subset of blocks into the backup image. In some embodiments the subset of blocks may be copied into the backup image without copying data blocks for files not in the specified subset of files (abstract); According to another general type of backup technique, the backup software may operate at the block (e.g., sector) level by creating a block-based backup image of the volume. When creating a block-based backup image, the backup software typically traverses the disk drive and copies the entire volume into the backup image on a sector-by-sector basis. The resulting backup image includes both the data for the files in the volume and the metadata used by the file system to manage the files. The backup image can be used to completely restore the volume at a subsequent time such that the file data and metadata in the restored volume are arranged on the disk identically as they were in the original volume (c1 L27-39); Rosikiewicz – virtual machines as shown in figure 1; Disclosed is a method and system for selectively restoring file-level data from a disk image backup. In embodiments, a virtual machine backup may be performed by dividing a virtual machine virtual disk file into a plurality of discrete fixed-sized data blocks sharing a common index file that is stored on a backup medium, such as a hard drive, to form a backup set. The index file is referenced to determine which fixed-sized block contains volume information, such as a partition table, of the backed-up virtual machine file. The individual blocks are processed as a virtual filesystem which is presented to an access module, which traverses the filesystem and provide access to individual files in the image backup to a client process, the restore files may be delivered to the client in a container file, which may be compressed to increase transfer speed. The container file may include executable instructions for automatically restoring the files to a desired location (abstract)].
As to claim 4, Stringham on view of Rosikiewicz teaches The system of claim 1, wherein the second file system object is a directory and the second file system object further includes any file system objects within the directory [Stringham – directory structure, figure 3, 52A and 52B; data blocks for files, 55A-55G].
As to claim 7, Stringham on view of Rosikiewicz teaches The system of claim 1, the backup engine further configured to: perform a look-up of a current data block in a FAT to obtain block contents on a corresponding file system object in the source disk [Stringham -- figure 2, step 303, “wherein the subset includes the data blocks for the subset of files and the blocks for file system metadata structures needed for accessing the subset of files;” As used herein, the term "volume" refers to data representing a set of files managed by file system software.  The files may be organized in a hierarchy of directories or folders.  In various embodiments the volume may be structured or implemented in accordance with any of various kinds of files systems.  Examples of file systems include File Allocation Table (FAT) file systems (e.g., FAT32, FAT16, etc.); NTFS file systems; EXT2 or EXT3 file systems; Hierarchical File System (HFS) file systems; etc. (c4 L53-61); The volume metadata may include a plurality of metadata structures … Examples of other metadata structures used by some file systems include a master file table (MFT), boot sector, file allocation tables, etc. (c5 L17-29); The subset of blocks identified for backup may also include blocks of one or more file system metadata structures other than directory structures, e.g., such as the boot sector, file allocation tables, master file table (MFT), etc. (c6 L19-22); In some embodiments, the backup and restore software 205 may also create a table of contents (TOC) that lists all of the files that are backed up to the sparse backup image 240. For example, if the user specifies that all files having names with naming criteria such as "*.doc" should be included in the sparse backup image then the backup and restore software 205 may need to traverse all the directories in the volume to determine all of the files in the volume that match the naming criteria in order to create the table of contents. In some embodiments the bitmap 62 may be created in conjunction with the table of contents so that it is not necessary to perform a separate traversal of the volume to create the bitmap 62 (c8 L37-48)].
As to claim 8, Stringham on view of Rosikiewicz teaches The system of claim 7, the block processing module further configured to: correlate actual block locations of the block contents to block locations of the FAT [Stringham -- figure 2, step 303, “wherein the subset includes the data blocks for the subset of files and the blocks for file system metadata structures needed for accessing the subset of files;” As used herein, the term "volume" refers to data representing a set of files managed by file system software.  The files may be organized in a hierarchy of directories or folders.  In various embodiments the volume may be structured or implemented in accordance with any of various kinds of files systems.  Examples of file systems include File Allocation Table (FAT) file systems (e.g., FAT32, FAT16, etc.); NTFS file systems; EXT2 or EXT3 file systems; Hierarchical File System (HFS) file systems; etc. (c4 L53-61); The volume metadata may include a plurality of metadata structures … Examples of other metadata structures used by some file systems include a master file table (MFT), boot sector, file allocation tables, etc. (c5 L17-29); The subset of blocks identified for backup may also include blocks of one or more file system metadata structures other than directory structures, e.g., such as the boot sector, file allocation tables, master file table (MFT), etc. (c6 L19-22)].
As to claim 9, Stringham on view of Rosikiewicz teaches The system of claim 7, the block processing module further configured to: read the current data block from the source disk [Stringham -- figure 2, steps 301, 303, and 305; … For example, the backup and restore software 205 may execute to create a block-based sparse backup image, mount a block-based sparse backup image, and/or restore a block-based sparse backup image to a target volume according to the methods described herein.  The file filter driver 902 may execute to filter requests to access a block-based sparse backup image that has been mounted for access, as described in detail below (c3 L26-33)].
As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
7.	Claim 2, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stringham in view of Rosikiewicz, and further in view of Taylor (US Patent Application Publication 2008/0109616).
As to claim 2, Stringham in view of Rosikiewicz does not teach replacing the set of data blocks with zeroed data blocks.
	However, Taylor specifically teaches replacing the set of data blocks with zeroed data blocks [… File system 430 executes a zeroing module 510.  Zeroing module 510 is adapted to issue a zeroing command to RAID controller module 436 to cause free physical data blocks on disk(s) 250 to assume a zero value.  RAID controller module 436 receives the command and zeroes the free physical data blocks on disk(s) 250 … Referring now to FIG. 6, it illustrates operations performed by zeroing module 510 and RAID controller module 436 to zero free data blocks … At step 660, zeroing module 510 updates 650 data map 530 to indicate which free data blocks are zeroed (¶ 0044-0046)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to replace the set of data blocks with zeroed data blocks, as demonstrated by Taylor, and to incorporate it to the existing scheme disclosed by Stringham in view of Rosikiewicz, because Taylor teaches doing so would eliminate the needs to read data from data blocks [… Embodiments of the present invention zero free physical data blocks on the disks … Since physical data blocks to which new data are written are zeroed, embodiments of the present invention eliminate the need for reading these data blocks to write new data.  Additionally, embodiments of the present invention eliminate the need for reading old parity to compute new parity for a stripe in which one or more physical data blocks are modified … (¶ 00090].
	As to claim 11, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
8.	Claims 5-6, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stringham in view of Rosikiewicz, and further in view of Abe (US patent 6,580,804).
	Regarding claim 5, Stringham in view of Rosikiewicz teaches The system of claim 1, the block processing module further configured to: determine a previously processed FAT block in the selected set of data blocks [Stringham teaching determining whether a block is a previously backed up and unchanged block or a changed/new block - figure 8, 371, “identify changed data blocks;” ... An incremental backup image includes only the data blocks that have changed (as well as blocks for associated file system metadata structures) since a previous backup image was created. Thus, the incremental backup image is based on the previous backup image, which may be either a full backup image or another incremental backup image (c1 L46-52); In various embodiments any of various techniques may be used to identify the changed data blocks to copy into an incremental backup image and identify new files that need to be added to the incremental backup image. In some embodiments the backup and restore software 205 may use a bitmap, referred to as a Vdiff bitmap, which specifies which blocks of the volumes have changed since the previous backup image was created ... (cl3 L38-64); In some embodiments the backup and restore software 205 may store a table of contents in each backup image. An alternative technique to identify the files that have been moved or renamed such that they now match the rule set specifying which files need to be backed up may use the table of contents, e.g., by simply comparing the table of contents of the previous backup image to the table of contents of the current backup image. Any file that was not listed in the previous table of contents but is in the current table of contents may have all of its blocks included in the current incremental backup image (c14 L22-32)], but does not teach determining whether the previously processed FAT block is the last block of the source disk.
	However, Abe specifically teaches determining whether the previously processed FAT block is the last block of the source disk [… After completing the act A109, it is determined whether or not the last block is processed in act A110 by comparing the counter value to the Nr value.  If not all blocks are processed, the preferred process goes back to the act A108.  On the other hand, all blocks have been processed, the preferred process terminates (c7 L67 to c8 L5); note that in this case, Nr is the corresponding number of blocks].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to determining whether the previously processed FAT block is the last block of the source disk, as demonstrated by Abe, and to incorporate it into the existing scheme disclosed by Stringham in view of Rosikiewicz, in order to make sure that all data blocks have been processed.
	As to claim 6, Stringham in view of Rosikiewicz & Abe teaches The system of claim 2, wherein to determine whether the previously processed FAT block is the last block of the source disk, the block processing module is further configured to compare a current block number of the previously processed FAT block to a number of blocks in the source disk [Abe -- … After completing the act A109, it is determined whether or not the last block is processed in act A110 by comparing the counter value to the Nr value.  If not all blocks are processed, the preferred process goes back to the act A108.  On the other hand, all blocks have been processed, the preferred process terminates (c7 L67 to c8 L5); note that in this case, Nr is the corresponding number of blocks].
	As to claim 14, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
		
					Conclusion
9.	Claims 1-20 are rejected as explained above. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 7, 2022